Exhibit 10.1
    
ex101kieranmcgrath112_image2.jpg [ex101kieranmcgrath112_image2.jpg]
 
 
 
 
 
Guy A. Di Lella
 
520 Madison Avenue
 
221 Main Street
Chief Human Resources Officer
 
23rd Floor
 
#1600
 
 
New York, New York 10022
 
San Francisco, California 94105
 
 
 
 
 
 
 
tel: +1 650 534 9888
 
 
 
 
guy.dilella@ca.com
 
 





November 2, 2016


520 Madison Avenue
New York, New York 10022


Re: Employment Letter - Kieran McGrath
Dear Kieran:
We appreciate your services as interim Chief Financial Officer since July 22,
2016 and we are now pleased to offer you the permanent Chief Financial Officer
role, effective as of November 7, 2016.
This is your Employment Letter (the “Letter”) with CA, Inc., a Delaware
corporation (the “Company”). It sets forth the terms of your employment with the
Company and your service to the Company and its affiliates from time to time
(together, the “Group”).
1.
Your Position, Performance and Other Activities

(a)     Position. You will be employed in the position of Executive Vice
President, Chief Financial Officer of the Company.
(b)     Authority, Responsibilities and Reporting. You will report directly to
the Company’s Chief Executive Officer. Your duties, responsibilities and
authority shall be such duties, responsibilities and authority as are consistent
with the above job titles and such other duties, responsibilities and authority
as the Chief Executive Officer shall from time to time specify commensurate with
your position. During your employment, your principal place of performance of
your responsibilities under this Letter will be New York, NY.
(c)     Performance. During your employment, you will (a) serve the Group
faithfully, diligently and to the best of the your ability under the direction
of the Chief Executive Officer, (b) devote your full working time and best
efforts, attention and energy to the performance of your duties to the Group and
(c) not do anything inconsistent with your duties to the Group.
(d)     Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the Group.
However, you may (1) serve on corporate, civic or charitable boards, (2) manage
personal




--------------------------------------------------------------------------------

November 2, 2016
Page 2




investments, or (3) deliver lectures, or fulfill speaking engagements or teach
at educational institutions, so long as (A) these activities do not interfere
with your performance of your responsibilities under this Letter and (B) any
service on a corporate, civic, charitable board or any other outside
organization must be approved by the Company in advance and in writing in
accordance with the Company’s written policies as in effect from time to time.
2.
Term of Your Employment

(a)     Your new role under this Letter will begin on November 7, 2016 (the
“Start Date” of this Letter) and will continue until your employment is
terminated by you or by the Company (this period referred to as the “Employment
Period”). References in this Letter to “your employment” are to your employment
under this Letter.
(b)     You and the Company agree that your employment with the Company is
“at-will” which means that either you or the Company may terminate your
employment at any time, for any reason whatsoever, with or without Cause or Good
Reason (as such terms are defined herein), in accordance with the terms of this
Letter.
3.
Your Compensation

(a)     Salary. For the portion of the Company’s fiscal year 2017 (beginning on
April 1, 2016 and ending on March 31, 2017) following your Start Date, you will
receive an annual base salary at the rate of $550,000. After fiscal year 2017
your annual base salary will be determined by the Compensation and Human
Resources Committee of the Board of Directors (the “Compensation Committee”) in
its sole discretion and in accordance with its normal review process; provided
that your annual base salary will not be reduced below $550,000 (other than in
connection with a reduction proportionately applied to the annual base salaries
of the Company’s other executive officers or in connection with a broad-based
salary reduction program). Your annual base salary as in effect from time to
time is referred to as your “Salary”. Your Salary will be paid in accordance
with the Company’s normal practices for senior executives but you shall in any
event receive pro-rata installments of your Salary at least once each calendar
month.
(b)     Annual Performance Cash Incentive. For fiscal year 2017, you will be
eligible to receive an annual performance cash incentive (your “Annual
Performance Cash Incentive”) in accordance with the Company’s 2011 Incentive
Plan (and any successor plan). The target level for your fiscal year 2017 Annual
Performance Cash Incentive will be $550,000, pro-rated based on the number of
days between the Start Date and the end of fiscal year 2017. The terms of the
Annual Performance Cash Incentive, including the performance metrics used in
determining your Annual Performance Cash Incentive, will be subject to the
determination and approval of the Compensation Committee on an annual




--------------------------------------------------------------------------------

November 2, 2016
Page 3




basis. For each fiscal year after fiscal year 2017, your Annual Performance Cash
Incentive target level will be subject to the review and approval of the
Compensation Committee.
(c)     Long-Term Incentive Awards. Beginning with the Company’s 2017 fiscal
year, you will annually be eligible to receive long-term incentive awards
(“Long-Term Incentive Awards”) as determined by the Company in accordance with
the Company’s 2011 Incentive Plan (and any successor plan). The target award
level for your Long-Term Incentive Awards under the Company’s Long-Term
Incentive Plan for fiscal year 2017 will be $1,500,000, pro-rated based on the
number of days between the Start Date and the end of fiscal year 2017, and will
be granted effective November 15, 2016 and pursuant to the Company’s
methodologies and consistent with how such awards are granted to other executive
officers for fiscal year 2017. For fiscal year 2017, your pro-rated target for
the Long-Term Incentive Awards will be offset by the fiscal year 2017 long-term
incentive target award already communicated to you in connection with your role
with the Company prior to the Start Date. The terms of the Long-Term Incentive
Awards, including the performance metrics used in determining your Long-Term
Incentive Awards payouts, will be subject to the determination and approval of
the Compensation Committee on an annual basis and all pro-rations and
adjustments will be made consistent with the Company’s methodologies. For each
fiscal year after fiscal year 2017, your Long-Term Incentive Award target level
will be subject to the review and approval of the Compensation Committee.
(d)     Prior awards. For the portion of Fiscal Year 2017 prior to the Start
Date, your outstanding annual performance cash incentive will be pro-rated and
subject to the terms applicable to the corporate Senior Vice President awards
(as approved by the Compensation Committee in May 2016), with any payouts or
grants to be made at the same time as for other Senior Vice Presidents and based
on the attainment of the applicable performance goals.
All other outstanding cash or equity awards (including any sign-on or retention
awards) will continue to be governed by their terms, including any applicable
plans and award agreements. For the avoidance of doubt, the provisions relating
to the Cash Payments and Equity Grant, as set forth in your Retention Letter
with the Company, dated July 22, 2017 (the “Retention Letter”), shall remain in
effect and are incorporated herein by reference.
4.
Other Employee Benefits; Change in Control Severance Policy

(a)     Vacation. You will be entitled to paid annual vacation consistent with
the Company’s vacation policy as in effect from time to time.




--------------------------------------------------------------------------------

November 2, 2016
Page 4




(b)     Employee Benefit Plans. During your employment, you will be eligible to
participate in the Company’s employee benefit and welfare plans, including plans
providing retirement benefits, deferred compensation, medical, dental,
hospitalization, life or disability insurance and the Savings Harvest 401(k)
Plan on a basis that is no less favorable than what is provided to other senior
executives of the Company generally.
(c)     Change in Control Severance Policy. The Compensation Committee has
approved your participation in the Company’s Change in Control Severance Policy
(as may be amended from time to time, the “CIC Severance Policy”) as a Schedule
A participant (i.e., at 2.99 multiple) in accordance with the terms of such CIC
Severance Policy. Your participation and any other terms and conditions related
to participation shall be at the discretion of the Compensation Committee or the
Board of Directors in accordance with the terms of the CIC Severance Policy.
5.
Termination of Your Employment

(a)     No Reason Required. Subject to Section 6, you or the Company may
terminate your employment at any time for any reason, or for no reason.
(b)     Advance Notice Generally Required. Notwithstanding anything else
contained in this Letter to the contrary, subject to Section 6 of this Letter
and the terms of the CA, Inc. Executive Severance Policy, as may be amended from
time to time (the “Executive Severance Policy”), the Company and you each
acknowledge and agree that your employment with the Company may be terminated by
either the Company upon 30 days’ written notice to you (except in the case of a
termination for Cause, as defined in the Executive Severance Policy, in which
case notice will not be required) or by you upon 90 days’ written notice to the
Company in the event of a resignation without Good Reason, as defined in the
Executive Severance Policy. Notwithstanding the foregoing, in the event of a
Qualifying Termination as described in Section 6 below, the notice provisions
set forth in the Executive Severance Policy will apply. In addition, this Letter
shall automatically terminate upon your death or disability (as determined in
accordance with the Company’s long-term disability program and policies). The
Company may determine to waive all or part of your 90-day notice period at its
discretion (but shall provide you with full compensation and benefits for the
portion of such period that occurs prior to your Termination Date, provided that
your Salary shall continue for no less than 30 days during such period). Upon
termination of your employment for any reason whatsoever, the Company shall have
no further obligations to you after your Termination Date other than those set
forth in Section 6 of this Letter. The effective date of your termination of
employment shall be referred to herein as the “Termination Date.”
6.
The Company’s Obligations in Connection With Your Termination





--------------------------------------------------------------------------------

November 2, 2016
Page 5




(a)     General Effect. On termination of employment in accordance with Section
5, your employment will end and the Group will have no further obligations to
you except as provided in this Section 6.
(b)     By the Company Without Cause or By You With Good Reason. If, during your
Employment Period, the Company terminates your employment without “Cause” or you
terminate your employment for “Good Reason” (i.e., experience a “Qualifying
Termination”, as each of these terms are defined in the Executive Severance
Policy)):
(1)     The Company will pay you the following as of the end of your employment:
(i) your unpaid Salary (which shall be paid to you on the date of the Company’s
first regularly scheduled payroll after your Termination Date), (ii) any accrued
but unpaid business expense reimbursement, (iii) any unpaid but awarded Annual
Performance Cash Incentive for the fiscal year preceding the fiscal year in
which the Termination Date occurs and (iv) any vested benefits and other amounts
that you are otherwise entitled to receive under any employee benefit plan,
policy, practice or program of the Company or any of its affiliates (which shall
be payable in accordance with such employee benefit plan, policy, practice or
program, as the case may be) (collectively, the “Accrued Benefits”);
(2)     You will be eligible for the termination benefits in accordance with,
and subject to the terms and conditions of, the Executive Severance Policy and,
if applicable, the CIC Severance Policy;
(3)     Any unpaid installments of the Cash Payments (as provided in the
Retention Letter) will be paid on the scheduled dates set forth in the Retention
Letter; and
(4)     All other outstanding awards will be governed by the terms of the
applicable plans and award agreements.
You shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay, except as otherwise provided herein.
(c)     Condition. The Company will not be required to make the payments and
provide the benefits stated in this Section 6 (other than your Accrued
Benefits), unless you execute and deliver to the Company, and do not revoke, a
valid and effective release and waiver in accordance with the Executive
Severance Policy and/or CIC Severance Policy, as applicable.




--------------------------------------------------------------------------------

November 2, 2016
Page 6




7.
Employment and Confidentiality Agreement; No Public Statements or Disparagement;
Proprietary Information

(a)     Employment and Confidentiality Agreement. You have already executed the
Company Employment and Confidentiality Agreement the terms of which are
incorporated herein by reference. Pursuant to the Employment and Confidentiality
Agreement, you will be subject to certain covenant provisions including
non-solicitation of customers and employees provisions for one-year following
the termination of your employment for any reason. The Company may waive this
provision in its discretion.
(b)     No Public Statement or Disparagement. You agree that you will not make
any public statement that would libel, slander or disparage (the foregoing, to
“Disparage”) any member of the Group or any of their respective past or present
officers, directors, employees or agents, and the Company agrees that the
members of the Board of Directors and the Company’s executive officers will not
Disparage you; provided that nothing in this Section 7 or in any other provision
of this Letter shall prevent either you, the Company or the Company’s executive
officers or Board members, respectively, from providing truthful and candid
assessments of Group personnel and processes in accordance with established
procedures or truthful testimony or other information in any legal proceeding,
investigation or as otherwise may be required by law.
(c)     Proprietary Information. “Proprietary Information” means confidential or
proprietary information, knowledge or data concerning (1) the Group’s
businesses, strategies, operations, financial affairs, organizational matters,
personnel matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Group and (3) any
matter relating to clients of the Group or other third parties having
relationships with the Group. Proprietary Information includes (1) information
regarding any aspect of your tenure as an employee of the Group or the
termination of your employment, (2) the names, addresses, and phone numbers and
other information concerning clients and prospective clients of the Group, (3)
investment techniques and trading strategies used in, and the performance
records of, client accounts or other investment products, and (4) information
and materials concerning the personal affairs of employees of the Group. In
addition, Proprietary Information may include information furnished to you
orally or in writing (whatever the form or storage medium) or gathered by
inspection, in each case before or after the date of this Letter. However,
Proprietary Information does not include information (1) that was or becomes
generally available to the public, other than as a result of a disclosure by
you, directly or indirectly, or as a result of the violation by a third party of
the Group’s confidentiality rights, or (2) that you can




--------------------------------------------------------------------------------

November 2, 2016
Page 7




establish was independently developed by you without reference to any
Proprietary Information.
(1)     Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the Group’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Proprietary Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Letter will operate to weaken or waive any rights
that the Group may have under statutory or common law, or any other agreement,
to the protection of trade secrets, confidential business information and other
confidential information.
(2)     Limitations. Nothing in this Letter prohibits you from providing
truthful testimony or information concerning the Group to governmental,
regulatory or self-regulatory authorities. Also, the parties (and their
respective employees, representatives and agents) may disclose to any and all
persons, without any limitation of any kind, the tax treatment and tax structure
of this Letter and all materials of any kind (including opinions and other tax
analysis) that are provided to either party related to such tax treatment and
structure.
(d)     Payment Obligations. If you fail to comply with any provision in this
Section 7 (including any provision in the Employment and Confidentiality
Agreement incorporated herein by reference) during your employment period or
during any restricted period thereafter, you will forfeit all remaining payments
and benefits owed to you under Section 6 which were conditioned on you providing
the Company with a release. In addition, the Group will be entitled to legal,
equitable or other remedies, including, without limitation, injunctive relief
and specific performance to protect against any such non-compliance or
threatened non-compliance.
8.
Representations

(a)     You represent that your employment hereunder will not violate any law or
duty by you are bound, and will not conflict with or violate any agreement or
instrument (including any non-competition or non-solicitation covenants with any
prior employer or any other entity) to which you are a party or by which you are
bound. The Company further represents that this Letter has been duly approved by
the Compensation Committee and that it has full authority to execute this Letter
and perform its obligations under this Letter.




--------------------------------------------------------------------------------

November 2, 2016
Page 8




(b)     You acknowledge that (1) all cash and equity incentive awards granted to
you shall be subject to the terms of such awards (as set forth in this Letter
and the respective grant agreements) and shall be subject to recapture under the
Company’s clawback policy and clawback provisions as currently in effect and as
may be amended from time to time and (2) you will be subject to the Company’s
stock ownership guidelines as currently in effect and as may be amended from
time to time.
(c)     You represent that you are legally authorized to work in the United
States, and you have provided documentation showing such authorization to the
Company at the commencement of your employment with the Company. You acknowledge
that, in order for the Company to comply with United States law, the Company may
not employ anyone who cannot provide documentation showing that they are legally
authorized to work in the United States.
(d)     You represent that all information provided to the Company or its agents
with regard to your background is true and correct to the best of your
knowledge. Your breach of this representation shall constitute “Cause.”
9.
General Provisions

(a)     Any notice required or permitted to be given under this Letter shall be
made either:
(i) by personal delivery to you or, in the case of the Company, to the Company’s
principal office (“Principal Office”) located at 520 Madison Avenue, New York,
New York 10022, Attention: Chief Human Resources Officer, or
(ii) in writing and sent by registered mail, postage prepaid, to your residence,
or, in the case of the Company, to the Company’s Principal Office.
(b)     This Letter shall be binding upon you and your heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
successors and assigns and any subsidiary or parent of the Company.
(c)     You and the Group will treat all payments to you under this Letter
(except for expense reimbursements that are not subject to taxation) as
compensation for services. Accordingly, the Group may withhold from any payment
any taxes that are required to be withheld under any law, rule or regulation.




--------------------------------------------------------------------------------

November 2, 2016
Page 9




(d)     This Letter shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of law principles. Any
action relating to this Letter or your employment shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
(e)     This Letter, the Company’s Employment and Confidentiality Agreement, the
provisions specifically relating to the Cash Payments and Equity Grant (as set
forth in your Retention Letter) and the other documents referred to herein
represent the entire agreement between you and the Company related to your
employment and supersede any and all previous oral or written communications,
representations or agreements related thereto. This Letter may only be modified,
in writing, jointly by you and a duly authorized representative of the Company.
This Letter may be executed in several counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. However, this Letter will not be effective until the date it has
been executed by both parties. In the event of any conflict in terms or
provisions between this Letter and the Employment and Confidentiality Agreement,
the terms and provisions of this Letter shall prevail and govern. For the
avoidance of doubt, in the event of any conflict in terms or provisions between
this Letter and any award agreement pursuant to which you are granted equity in
the Company, the terms and provision of the award agreement shall prevail and
govern.
(f)     The provisions of this Letter shall be severable in the event that any
of the provisions hereof (including any provision within a single paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not in any way be impaired and shall remain enforceable to the fullest
extent permitted by law. In addition, waiver by any party hereto of any breach
or default by the other party of any of the terms of this Letter shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Letter shall be implied from any course of dealing between the parties hereto or
from any failure by either party hereto to assert its or her rights hereunder on
any occasion or series of occasions.
(g)     The parties agree that this Letter is intended to comply with the
requirements of Section 409A or an exemption from Section 409A. In the event
that after execution of this Letter either party makes a determination
inconsistent with the preceding sentence, it shall promptly notify the other
party of the basis for its determination. The parties agree to renegotiate in
good faith the terms of this Letter at no additional cost to the Company (other
than the Company’s routine expenses for outside counsel), if you and the Company
determine that this Letter as structured would have adverse tax consequences to




--------------------------------------------------------------------------------

November 2, 2016
Page 10




you under applicable law. To extent that you would otherwise be entitled to any
payment under this Letter or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Section 409A and
that if paid during the six months beginning on the Termination Date would be
subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
the payment will be paid to you on the earlier of the six-month anniversary of
the Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A and to the extent permitted by Section 409A)
or your death. Similarly, to the extent that you would otherwise be entitled to
any benefit (other than a payment) during the six months beginning on the
Termination Date that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided on the earlier of the
six-month anniversary of the Termination Date, a change in ownership or
effective control of the Company (within the meaning of Section 409A and to the
extent permitted by Section 409A) or your death. In addition, any payment or
benefit due upon a termination of employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
you only upon a “separation from service” as defined in Treas. Reg. 1.409A-1(h).
To the extent applicable, each severance payment made under this Letter shall be
deemed to be separate payments, amounts payable under Section 6 of this Letter
shall be deemed not to be a “deferral of compensation” subject to Section 409A
to the extent provided in the exceptions in Treas. Reg. 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treas.
Reg. 1.409A-1 through 1.409A-6.
Notwithstanding anything to the contrary in this Letter or elsewhere, any
payment or benefit under this Letter or otherwise that is exempt from Section
409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or (C) shall be paid or
provided to you only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of the second taxable year
following the taxable year in which the “separation from service” occurs; and
provided further, that such expenses shall be reimbursed no later than the last
day of the third taxable year following the taxable year in which your
“separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Letter is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.




--------------------------------------------------------------------------------

November 2, 2016
Page 11






Very truly yours,
Accepted and agreed to:








/s/ Kieran J. McGrath
/s/ Guy A. Di Lella
Kieran J. McGrath








Date: 11/4/16
Guy A. Di Lella
Chief Human Resources Officer
CA, Inc.
Date: November 2, 2016





